DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments pertaining to claim 1 are not commensurate in scope with the claim as presented. A mixture of graphite and an electroconductive material to form an anode layer or anode particle that is formed into a layer read on the broadest reasonable interpretation of the claim. Arguments pertaining to forces, specifically with relationship to graphene are moot because graphene is not claimed until dependent claims. For the purposes of compact prosecution, references and rejections take into light the specification wherein layers of graphene are within the anode construction, but claim 1 as presented does NOT comprise a scope of graphene. 
Applicant argues the bonding strength of the layers: Based upon the arguments presented, the examiner would like to clarify the record to the scope of the instant claim as the preamble establishes 
Applicant argues the claims should be interpreted in light of the specification: Applicant is reminded that limitations from the specifications are not to be read into the claims unless explicitly recited. Since there is no nexus between the core and the first layer to limit to a core/shell type of construction, no interpretation to such can be given. Applicants arguments are not commensurate in scope with the full breadth of the claims scope claimed and are therefore moot. Absent amendment to limit the scope to core shell construction by amending the preamble or by providing structural requirement between the core and the first layer, the claims are interpreted that the core is a structural feature and the macro level planar first layer of electrochemical active particles. The recitation of “attached to the surface” is met by the surface layer of the graphite core being connected to the first layer.
Under BRI: the graphite core is capable of comprising additional materials. The recitation of the connection of the first layer to the core does not recite “directly attached” and therefore additional layers are capable of existing between the core and the first layer. 
Additionally, the size of the graphene particles and the electrochemically active particles of the third layer could be positively recited to capture the relative size of the layers to the core. 

Claim Rejections - 35 USC § 102

Claim(s) 1, 6-10, 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (PGPUB 2018/0219216).
Claim 1: Choi teaches a silicon-carbon based negative (anode) electrode material for use in a secondary battery [Abstract]. The core (1) is taught to be a carbon based core [0033] with an explicit teaching of 100 wt% carbon [0035]. The coating is taught to be a silicon material [0034] which reads on  applicant’s metalloid. The carbon core is taught to be made of graphite [0036]. The average particle diameter for the core is taught to be 5µm-30µm [0037]. 
Claim 6: Choi teaches speroidized natural graphite of 15µm to be utilized in the formation of the particle [0095]. This teaches applicant’s sphere shaped. 
Claim 7: Choi teaches a silicon particle being introduced onto the surface of the carbon based core [0095-0099], formed via CVD [0101], as well as gradient formation mixture [0038-0040]. The intermediate fabrication step of bringing these materials together would have momentary zeta potential considerations of the materials, but the final product would not exhibit such zeta potentials. It is therefore interpreted that the prior art teaching the final product scope in its entirety is sufficient to meet the limitations of the bounds presented by the instant claim.
Claim 8: Choi teaches the charge and discharge capacity to be exemplified to be over 500mAh/g [Table 1]. 
Claim 9: Choi teaches the negative material to comprise a conductive agent [0072].
Claim 10: Choi exemplifies the conductive agent to be selected of carbon materials [0073]. The conductive material is added to the negative material whereby the silicon particles utilized for the construction of the layer of 150nm or less [0044]. The conductive agent is incorporated in an amount of 1-30wt% based on the total of the mixture of the negative electrode active material. It is interpreted 
Claim 24: Choi teaches the negative material to be silicon particles utilized for the construction of the layer of 150nm or less [0044].
Claim 25: Choi teaches the material selection of the electrode to be silicon which is a conductive material in this assembly [0044].
Claim 26: Choi teaches the negative material to comprise a binder [0072]. 
Claim 27: Choi teaches the binder to be included in an amount of 1-30wt% compared to the active material [0076]. 
Claim 28: Choi exemplifies the binder material to be selectable of at least polyvinylidene fluoride [0075]. 
Claim 29-30: Choi teaches a lithium ion secondary battery comprising a positive electrode, negative electrode, and separator disposed therebetween [0079]. The battery comprises an electrolyte [0088]. More details about the typical construction of these types of batteries are explicitly taught by the prior art [0080-0092].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (PGPUB 2018/0219216) and further in view of Ishikawa et al (PGPUB 2018/0233780).
Claim 2-4: Choi teaches a silicon-carbon particle for use in the construction of an anode, but is silent to teach layers of graphene incorporated in the construction of an anode composition layer. 

Modified Figure 1 is reproduced below to clearly show the interpretation of the instant claim language scope in light of comprising language and recitation of “layer”. 

    PNG
    media_image1.png
    542
    1019
    media_image1.png
    Greyscale

Claim 21-22: Choi is silent to teach graphene layers between active material particles.
Choi teaches the incorporation of graphene between active material particles [Fig 12]. The graphene is added in an amount of 0.1-10 wt% of the electrode mixture [0254]. The specifics of the flakes utilized are taught by the prior art [0260]. The higher the amount of graphene utilized in the system, the higher the coating of the layer. Additionally, the recitation of “first layer” and “third layer” are compositions of electroactive particles that comprise a metalloid material. The formation of the graphene on the electroactive particles defines the boundaries of the layers and therefore by definition would be interpreted to be above 30% as claimed. It is interpreted that layers comprise particles and those particles have metalloid materials thereof, this lends to the interpretation that the layers are variable depending on the mixing ratios and formation methods. The prior art is predictable to have a stack direction that meets the instant claim scope. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the anode layer composition of Choi to include discrete graphene layers between active material layers as taught by Ishikawa in order to increase the proportion of electrode active materials in the electrode compared to conventional conductive additives 
Claim 23: Choi teaches the charge and discharge capacity to be improved when utilizing the core/shell construction of silicon-carbon as taught in the specification of the prior art [Table 1]. The capacity being 550-2000mAh/g is not explicitly taught by Choi.
Ishikawa teaches a power storage device with optimization in capacity, energy density, reliable power storage, and long-life power [Abstract]. Silicon is taught to have theoretical capacity of 4200mAh/g [0195]. It is desirable to have an electrode with the highest capacity while maintaining long-life and reliable power storage. The tailorability of energy density and mechanical stability of the layer are obvious to one having ordinary skill in the art whereby the creation of an anode having 550mAh/g-2000mAh/g is routine and predictable to sacrifice durability of the cell. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the anode layer composition of Choi to include discrete graphene layers between active material layers as taught by Ishikawa in order to increase the proportion of electrode active materials in the electrode compared to conventional conductive additives since graphene is capable of making low-resistance surface contact while maintaining electrical conduction between the active materials [0251].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yushin et al (PGPUB 2013/0344391) – Irregular shape of graphite backbone having anode material formed therein whereby void space is present to accommodate collapsing and expansion during cycling [Fig 3-4]. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723